Citation Nr: 0330522	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a November 
14, 1988, regional office decision that denied service 
connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1986 to April 
1988.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined the RO did not commit clear and 
unmistakable error (CUE) in an earlier November 14, 1988, 
decision that denied the veteran's claim for service 
connection for a psychiatric disorder.  She did not appeal 
that 1988 decision.

In March 2000, the veteran filed a petition to reopen her 
claim for service connection for a psychiatric disorder.  
However, during an October 2000 RO hearing, she and her 
representative specifically challenged the earlier 
November 1988 decision in question on the grounds of CUE.  
And this is what the RO specifically adjudicated in its 
October 2000 decision, which the veteran appealed.  So this 
is the issue currently before the Board.  38 C.F.R. § 20.200 
(2003); see also Shockley v. West, 11 Vet. App. 208, 214 
(1998).

The Board realizes, nevertheless, that the veteran still may 
want to try and reopen her claim (based on the submission of 
new and material evidence), especially if her current appeal 
of CUE is denied.  But she has not indicated whether this 
is, in fact, her true intent.  During the hearing, her 
representative suggested that some of the service medical 
records (SMRs) may not be on file-in particular, those 
concerning a psychiatric admission to the Walter Reed Army 
Hospital.  So the representative requested an additional 
search for those records.  Bear in mind, though, that, 
under governing regulations, if upon reopening the claim it 
is eventually granted based on newly discovered SMRs that 
were not on file in 1988, the effective date of the grant 
will be the same as if those SMRs were on file at the time 
of the 1988 decision.  And this, in substance, would in turn 
have the same effect as finding CUE in that 1988 decision.  
Accordingly, the question of whether the veteran actually 
seeks to reopen her claim is referred to the RO for 
appropriate clarification and consideration.


FINDINGS OF FACT

1.  On November 14, 1988, the RO denied the veteran's claim 
for service connection for a psychiatric disorder on the 
basis that it preexisted her entrance into the military, 
although her service enlistment examination was negative for 
evidence of a psychiatric disability.  The RO also concluded 
that her preexisting psychiatric disorder did not undergo a 
permanent increase in severity during service beyond 
its natural progression.  

2.  The RO sent the veteran a letter on November 21, 1988, 
notifying her of that decision and apprising her of her 
procedural and appellate rights.  But the U.S. Postal 
Service returned the letter to the RO, citing an 
insufficient address.

3.  Records show the RO sent that letter to the veteran's 
most recent address of record; she did not inform VA of any 
other address to use instead.  So the RO's November 1988 
decision is final and binding on her based on the evidence 
then of record.

4.  The RO's November 1988 decision was reasonable supported 
by the evidence of record and was consistent with the 
applicable laws and regulations extant at that time.  The 
decision was not fatally flawed or undebatably erroneous.  


CONCLUSION OF LAW

The RO did not commit CUE in its November 14, 1988, decision 
that denied the veteran's claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 331, 332, 353 (West 
1988); 38 C.F.R. § 3.304(a), (b), (b)(2) and (3) (1988).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  It has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  And implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations require that VA assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

In the March 2002 statement of the case (SOC) the RO cited 
the new VCAA statutes and regulations.  But that 
notwithstanding, in Livesay v. Principi, 15 Vet. App. 165, 
179 (2001), it was held that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (stating that "[i]n Livesay, 
the Court found that the VCAA is not applicable to CUE 
matters").  The Parker holding, in particular, concerning 
the inapplicability of the VCAA in cases involving CUE 
claims, arose in the context of an RO decision that was 
being contested on these grounds, whereas the holding in 
Livesay concerned a prior Board decision.  Regardless, 
though, the VCAA simply does not apply to these types of 
cases.



Also, although not specifically alleged by the veteran, the 
Board feels compelled, nonetheless, to point out that, 
merely because the VCAA now imposes on VA 
more responsibility in terms of notifying her of evidence 
that is needed to substantiate her allegations and providing 
further assistance to her in obtaining potentially relevant 
evidence, these rather recent changes do not in turn make 
this new law retroactively applicable to the relevant time 
in question, November 1988.  VAOPGCPREC 11-2000 (Nov. 27, 
2000).  New interpretations of a law subsequent to an RO 
decision cannot form the basis for a valid claim of CUE.  
Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998), quoting 
Berger v. Brown, 10 Vet. 166, 170 (1997).  See also 
VAOPGCPREC 25-95 (Dec. 6, 1995) (indicating that a 
collaterally attacked decision's application of a 
regulation, which is subsequently invalidated, is not 
"obvious" error (i.e., CUE)).  

The RO determined in the November 14, 1988, decision in 
question that, although the veteran's service enlistment 
examination was negative for evidence of a psychiatric 
disability, there was other probative evidence of record 
indicating that she did have mental impairment prior to 
beginning her active duty in the military.  As proof of 
this, the RO cited clinical histories denoting as much and 
reports of several prior hospitalizations for inpatient 
care.  The RO also cited a personal contact with her father, 
who acknowledged all of this.  The RO determined, as well, 
that her pre-existing psychiatric disability did not undergo 
a permanent increase in severity during service beyond its 
natural progression.

As required, the RO sent a letter to the veteran on November 
21, 1988, to her most recent address of record (the one she 
had listed in her June 1988 original claim).  However, the 
U.S. Postal Service returned that letter to the RO, citing 
an insufficient address.  The same thing earlier had 
occurred in a July 6,1988, RO letter sent to that same 
address, which acknowledged receipt of her original claim.  
It also appears that may have been the reason she did not 
report for her VA examination scheduled in October 1988.  



"It is well settled that "clear evidence to the contrary" is 
required to rebut the presumption of regularity, i.e., the 
presumption that notice was sent in the regular course of 
government action.  YT v. Brown, 9 Vet. App. 195, 199 
(1996); see also Mason v. Brown, 8 Vet. App. 44, 53 (1995); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65, aff'd on reconsideration, 
2 Vet. App. 307 (1992).  Moreover, VA need mail notice only 
to the latest address of record in order for this 
presumption to attach.  Mindenhall, 7 Vet. App. 271, 274 
(1994); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 
(1992).  This clearly was done in this particular case since 
the RO used the address the veteran's earlier had provided 
when filing her claim (on VA Form 21-526).  It was her 
responsibility to apprise VA of any changes in her address, 
but she did not.

In her March 2000 application to reopen her claim, the 
veteran stated that she had "applied for service-connected 
disability in 1988 and was denied my diagnosis is 
schizaphrenia [sic]."  Thus, as is apparent from that 
statement, despite the U.S. Postal Service returning the 
notice letters in 1988 due to an insufficient address, 
she still somehow learned of the RO's decision that year 
denying her claim.  But again, irrespective of that, records 
show the RO sent all of the 1988 letters to her most recent 
address of record (an address that she herself had 
provided).  And the onus was on her to inform VA of any 
other address to use, instead, which she simply failed to 
do.  So the RO's November 1988 decision is final and binding 
on her based on the evidence then of record..  

A finding of CUE in the RO's November 1988 decision would 
vitiate the finality of it, although the veteran did not 
timely appeal that decision after being notified of it.  See 
38 U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a); Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997), 
citing Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  



To warrant a finding of CUE in that decision, however:  1) 
either the correct facts, as they were known at that time, 
were not before the adjudicator, i.e., more than a simple 
disagreement with how the RO weighed or evaluated the 
evidence, or the statutory or regulatory provisions extant 
at that time were incorrectly applied; 2) the error must be 
"undebatable" and the sort that, had it not been made, would 
have "manifestly changed" the outcome of that decision; and 
3) a determination that there was CUE must be based on the 
record and law that existed at the time of that prior 
adjudication.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome 
for a finding of CUE-repeatedly pointing out that it "...is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Indeed, CUE is so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
when made.  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" needed to invalidate a 
prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

While the veteran no doubt disagrees with the RO's November 
1988 decision, it was not fatally flawed or undebatably 
erroneous.  And that is the dispositive issue, not her own 
personal interpretation of the evidence or what she believes 
should or should not have been concluded.  As already 
conceded, the report of her June 1986 service enlistment 
examination was negative for signs or objective clinical 
indications of a psychiatric disability, as was an adjunct 
medical history questionnaire.  She was treated on November 
10, 1986, for what was diagnosed as an acute psychosis.  She 
was given Melarill.  She also received a physical profile in 
June 1987 due to an intrauterine pregnancy.  



A January 1988 report of a Medical Evaluation Board's 
(MEB's) proceedings indicates the veteran had a brief 
reactive psychosis, recurrent, severe, acute, and alcohol 
abuse, episodic, moderate, chronic.  It also was found that 
she had a schizotypal personality, which had existed prior 
to her entering the military and had not been permanently 
aggravated by her service.  

The narrative summary of the veteran's treatment and 
hospitalization beginning in October 1987 shows that she had 
been transferred with diagnoses of an acute psychosis, post-
partum depression, and alcohol abuse after having presented 
with beliefs that, in part, her food was being poisoned, her 
body was being embalmed, she was being bitten by vampires 
and bats, and that movie and television programs were 
speaking to her.  Her then recent history was significant 
for a miscarriage.  Her father reported that she had had 
three previous psychiatric hospitalizations.  The first was 
after her mother's death 3 to 4 years earlier; the second 
was also prior to service; and the third was during Advance 
Infantry Training (in November 1986).  Her father stated 
that she had been an alcohol abuser since the age of 22 or 
23.  Her sister had died in February.  She was concerned 
that she might have the same diseases that had caused the 
deaths of her mother and sister.  The discharge diagnoses 
were as reported in the January 1988 Report of the MEB's 
proceedings.  

It is asserted that a recent decision of the Court in Miller 
v. West, 11 Vet. App. 345, 348 (1998) addresses the 
presumption of soundness and the ability to utilize 
non-objective medical evidence to come to a determination 
that a disability 
pre-existed military service (see page 11 of the hearing 
transcript).  That decision noted that an in-service 
clinical report simply of the existence of a disability 
was not, in and of itself, a sufficient factual predicate to 
support a bare conclusion, even one written by a medical 
professional of preservice existence.  And, thus, this type 
of evidence did not constitute clear and unmistakable 
evidence sufficient to rebut the statutory presumption of 
soundness.  However, that case dealt with an appeal of a 
denial of an original claim for service connection and not a 
case of alleged CUE in a past and final rating action.  
There are different evidentiary burdens of proof in these 
two types of situations, and it is far more difficult to 
collaterally attack and overturn a decision on the basis of 
CUE.

Also, in the October 2003 Informal Hearing Presentation, it 
was noted that there is a recent precedential opinion of the 
VA General Counsel, VAOGCPREC 03-2003 (July 16, 2003) 
setting a new standard for rebutting the presumption of 
soundness.  But as alluded to earlier, in CUE 
determinations, the Board must apply the law as it existed 
at the time of the challenged decision (which, in this 
particular instance, was 1988).  The cited Court case and 
General Counsel opinion were not in effect at that time.  So 
they may not be considered in this CUE challenge.  

Also, it is asserted that any use of the veteran's 
statements of the pre-existence of psychiatric disability 
may not be used against her, citing 38 C.F.R. § 3.304(b)(3).  

In 1988, 38 C.F.R. § 3.304(b)(3) read as it does now and 
stated: 

Signed statements of veterans relating to the 
origin, or incurrence of any disease or 
injury made in service if against his or her 
own interest is of no force and effect if 
other data do not establish the fact.  Other 
evidence will be considered as though such 
statement were not of record.

Here, the statements of the veteran were her own oral 
statements recorded by treating clinicians.  They were not 
written statements signed by her.  Thus, 38 C.F.R. 
§ 3.304(b)(3) was inapplicable.  Moreover, "other data" 
corroborated her preservice psychiatric hospitalizations.  
This even consisted of information obtained from her father, 
a blood kin.  As to that, it is alleged that, because he was 
a layperson, he was not competent to provide evidence that 
such pre-service hospitalizations were for treatment of a 
chronic acquired psychiatric disorder.  Rather, it is 
argued, the veteran may only have been treated prior to 
service, if at all, for brief psychiatric symptoms 
associated with the pre-service deaths of her mother and her 
sister.  

To speculate along those lines, however, quite frankly 
defies logic since several of the clinical records from 
service clearly indicate that at least one of the pre-
service psychiatric hospitalizations was in Bellevue, New 
York, which is a facility specifically for the treatment of 
psychiatric disorders.  Moreover, in light of the veteran's 
pre-service history of alcohol abuse and the in-service 
clinical notations by medical professionals that those pre-
service hospitalizations were for psychiatric purposes, the 
RO properly relied on the accuracy of that clinical history.  
And as for whether those pre-service psychiatric 
hospitalizations were for brief episodes of psychiatric 
symptoms, as opposed to being for treatment of a chronic 
acquired psychiatric disorder, this itself would require 
speculation and, thus, an impermissible reweighing of the 
evidence.  Note additionally that, while the veteran's 
father indeed was not competent to, say, diagnosis a mental 
disorder or comment on the etiology of it, it nevertheless 
was permissible for him to give information concerning when 
and where the veteran had been hospitalized prior to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Just as well, anyone reading the report of the 
discharge diagnoses, then or even now, could clearly see 
what brought about the hospitalization.  That type of 
information was not privy to only doctors.

It is equally important to acknowledge that the records of 
the veteran's pre-service psychiatric treatment were not 
obtained by the RO prior to the November 1988 rating action.  
But presumably, that was because the RO was unable to 
contact the veteran to obtain the appropriate release(s) 
authorizing the RO to get those records.  Also, as noted, 
she did not undergo a VA psychiatric examination prior to 
the 1988 rating action, but that, too, apparently was due to 
an inability to contact her.  She must bear the brunt of the 
responsibility for that, however.

No matter, all of these allegations, even if true, 
essentially amount to a failure in the "duty to assist."  
And even this is insufficient to find CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakable erroneous").  

The net result of all of this is that the RO had a "rational 
basis" in 1988 for denying the claim for service connection 
for a psychiatric disorder on the basis of clinical 
histories provided by the veteran and her father that a 
psychiatric disability 
pre-existed service.  Also particularly probative were the 
findings of the Medical Evaluation Board, comprised of 
physicians, indicating the preexisting psychiatric 
disability was not aggravated during service beyond its 
natural progression.  So the RO's November 1988 decision was 
"plausible" based on the medical and other evidence then of 
record and the existing laws and regulations, although the 
veteran and her representative now contend otherwise.  
See Crippen v. Brown, 9 Vet. App. 412, 423 (1996); Berger v. 
Brown, 10 Vet. App. 166, 170 (1997).  

So inasmuch as the only remaining basis alleged for a 
finding of CUE in that 1988 RO decision is the veteran's own 
personal disagreement with how the RO evaluated the facts or 
weighed the evidence, this is insufficient to warrant a 
finding of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The veteran's new testimony that she did not recall having 
undergone any
pre-service psychiatric hospitalizations may not be 
considered inasmuch as that evidence was not on file in 
1988.  


ORDER

The claim of CUE in the November 14, 1988, RO decision is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



